DETAILED ACTION
Claims 1-20 are pending.
Priority Date: 5/20/2016 (Continuation)
Assignee: Nutanix


          Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/19/2021 has been entered.
 


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,168,953. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are obvious variations that are anticipated by parent claims.


				Claim objections
Amended claim 4 is rejected because it recites a typo. The claim recites, ‘at least one of the set of at least one forecasted task’. There is no support for the above recitation in the spec. Furthermore, nowhere does the spec recite, ‘forecasted task’.
Para-0075 of the spec recites, ‘the set of the forecasted user tasks’. If ‘forecasted task’ is a user type task as per claim 2, then the correction must be, ‘at least one of the set of forecasted tasks’. 
Appropriate correction is requested. 


		       Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

(A)Amended Claim 2 recites, ‘the set of at least one forecasted task corresponds to a user task type’.
	Nowhere does the spec recite the above amendment. Nowhere does the spec recite, ‘forecasted task’.
Para-0021 of the spec recites, ‘… generate predicted system performance characteristics corresponding to a set of forecasted user tasks and a set of selected management tasks’.
	It is undisclosed how ‘the set of at least one forecasted task’ is equivalent to the ‘set of forecasted user tasks’.
	Therefore the above amendment constitutes new matter.


(B)Amended Claim 3 recites, ‘selecting the separate task to be scheduled for execution in response to a prediction that forecasted resource consumption by the set of at least one forecasted task on the second node is to exceed a resource consumption limit at a future time point or in a future time period’.
	Nowhere does the spec recite ‘on the second node’. As per Para-0065, the spec recites, ‘a given system metric vector might indicate that the storage requirement at a certain node and/or time exceeds an associated storage capacity, resulting in one or more storage reduction management tasks being added to the task list 144 and/or raised in priority on the task list 144.’ As shown, the spec recites, ‘at a certain node’ without any clear indication if the node is a second node. Therefore the above amendment constitutes new matter.
	For examination purpose, the spec is followed.
Claim 10 is similar to claim 3 and is rejected for the same reason.

(C)Amended Claim 4 recites, ‘wherein the prediction model characterizes a correlation that correlates at least one of the 
	Nowhere does the spec recite the above amendment. 
In the spec, claim 4 recites, ‘wherein the prediction model characterizes one or more correlations pertaining to at least one of user tasks, management tasks, or system metrics.’
	Nowhere does the spec recite ‘at least one of the set of at least one forecasted task’. Nowhere does the spec recite that the ‘at least one of the set of at one least forecasted task’ is a user task. Nowhere does the spec recite ‘the separate task that has been selected, with system metrics’. Therefore ‘at least one of the set of at least one forecasted task’, and ‘the separate task that has been selected, with system metrics’, constitute new matter.
	The amendment, as recited, mischaracterizes the prediction model. Hence the amendment characterizes new matter.
Claims 11, 17 are similar to claim 4 and are rejected for the same reason.

(D)Amended Claim 1 recites, ‘selecting a separate task to be scheduled for execution on the distributed system based at least in part on the set of at least one forecasted task that is different from the separate task.’  
	Nowhere does the spec recite the above amendment.

	Nowhere does the spec recite ‘the set of at least one forecasted task’. 
Hence the amendment recites new matter.
	Claims 8, 15 are similar to claim 1 and hence are rejected for the same reason.
	By dependency, claims 2-7, 9-14 and 16-20 are also rejected.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
   A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. 

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Aron (8863124), Lomelino et al (20170364307), and further in view of Wood et al (8180604).

As per claim 1, Aron discloses a method, comprising:
maintaining multiple storage devices (Aron, [In Fig. 1, local storage 122/124, Cloud storage 126, Networked storage 128]; [Col. 4, lines 37-42 – In Fig. 1, a special VM 110a/110b, called ‘Service VM’ or ‘Storage Controller’ is used to manage/maintain storage and I/O activities. The ‘Service VM’ is the ‘Storage Controller’]; [Col. 8, lines 9-10 - A virtualized data center is a cluster of nodes]) as a storage pool (Aron, [In Fig. 1, Storage Pool 160 shows local storage 122/124, networked storage 128, and cloud storage 126]; [Col. 2, lines 62-67 - A Service VM is employed to control and manage any type of storage device, including local, network-attached and cloud-attached storage. The Service VM implements Storage Controller logic and virtualizes all storage hardware as one global resource pool]) in a distributed system (Aron, [Col. 4, lines 8-13 - Fig. 1 shows an architecture for implementing storage management in a virtualization environment. The Fig. 1 architecture is implemented for a distributed platform that contains multiple servers 100a and 100b that manages multiple-tiers of storage]);
a first node (Aron, [Fig. 1, First node 100a]; [Col. 6, lines 50-52 - In Fig. 2C, Service VM 210a on first node 200a implements two virtual NICs 261a and 261b]) and a second node (Aron, [Fig. 1, Second node 100b]; [Col. 6, lines 65-67 – In Fig. 2C, second virtual NIC 261b is used to allow Service VM 210a to communicate with other service VMs, such as Service VM 210b on second node 200b]) respectively comprising a respective virtualization entity that accesses (Aron, [Col. 8, lines 4-9 – The Service VM is the primary software component within the server that virtualizes I/O/read/write access to hardware resources within a storage pool. This approach provides for a separate and dedicated controller for each and every node within the virtualized data center/cluster of nodes]) the storage pool (Aron, [Col. 8, lines 41-46 – As per Fig. 3, the main entry point into the Service VM is the central controller module/I-O Director 304. The I/O Director module directs the I/O from the virtual disks to the pool of physical storage resources]); 

Lomelino discloses, 
receiving a data record that characterizes multiple tasks executed in the distributed system (Lomelino, [0077 – In Fig. 16, step 1710, a job/task is submitted by a process into the cluster with job metadata, thereby implying that the job is a job data record. Since the claim does not define ‘data record’, its origin or format, the citation is a valid interpretation. In step 1720, the process reviews and initializes statistics based on job performance. As the job gets executed on the cluster, including first and second nodes, the process monitors job progress and periodically assesses the completion time and matches it against the predicted job completion time; Since the claim does not recite what entity requests and/or receives the job data record, it is valid to interpret that since the job executes on all nodes in the distributed system, it performs multiple tasks, completes execution and the resultant job data record is received by the process]; [0074 – Jobs/tasks are implemented as Hadoop jobs. Hadoop is a open-source software framework from Apache for storage and large-scale processing of data-sets/data records on clusters of commodity hardware]; [Also see Para-0075])
selecting a separate task to be scheduled for execution on the distributed system (Lomelino, [0079 - In Fig. 18, step 1860, the process generates alert/separate task/management task to an operator or a cluster management application for any needed corrective action; Since the claim does not define ‘separate task’, or its function, the generated alert is equivalent to the same. Furthermore, generating the particular alert for a corrective action implies ‘selecting the separate task’ which is executed on the distributed system]) based at least in part on the set of at least one forecasted task that is different from the separate task (Lomelino, [0079 – In Fig. 18, step 1810, the platform software periodically polls the health, usage, wear-level of flash, error levels on NIC interfaces, and performance levels of all hardware components. In step 1820, the process runs failure prediction/forecast analysis on components that are heavily used, implying user activity; Since the claim does not define ‘set of at least one forecasted task’, it is valid to interpret the running of prediction/forecast analysis on heavily used components as user related tasks that comprise the ‘set of at least one forecasted task’ which is different from the ‘separate task’. Hence the ‘selected separate task’ is based at least in part on the ‘set of at least one forecasted task’, because the generated alert/separate task is based on forecasted resource usage by user tasks]);
Therefore it would have been obvious to a person of ordinary skill at the time of filing to incorporate the resource monitoring task of Lomelino into the virtualized, distributed environment of Aron for the benefit of using platform software to perform resource monitoring for failure avoidance, wherein the platform software continuously monitors the health of all critical hardware components across various compute nodes and storage containers. When a change in resource is imminent, the platform software proactively reduces the usage of affected hardware, rebalances the storage, network and compute tasks, and isolates the affected hardware for quick and easy replacement (Lomelino, 0078).
Aron, Lomelino disclose predicting task completion time on the cluster based on the task's statistics, available resources, and profiling results.
Wood further discloses,
receiving a data record that characterizes multiple tasks executed in the distributed system (Wood, [Claim 1 - Collecting first traces of first resource utilization metrics in the native hardware system based on the execution of the predetermined set of benchmarks in the native hardware system/first node]; [Claim 1 - Collecting second traces of second resource utilization metrics in the virtual environment based on the execution of the predetermined set of benchmarks in the virtual environment/second node; Since the claim does not define ‘data record’ or its format, it is valid to interpret the first traces from first node and second traces from second node to comprise ‘data record’. Furthermore the ‘data record’ is received from the nodes and the ‘data record’ characterizes collection tasks/multiple tasks executing on the first node and second node]),
the data record corresponding to first metric at the first node (Wood, [Abstract&Claim 1- Executing the predetermined set of benchmarks in a native hardware system/first node in which the application natively resides and collecting first traces of resource utilization metrics/first metric, thereby providing the first metric at the first node; Since the claim does not define ‘first metric’, the interpretation is a valid interpretation]) and second metric at the second node (Wood, [Claim 1 - Executing the predetermined set of benchmarks in the virtual environment/second node, thereby providing the second metric at the second node]), 
and the second metric produced for the second node based at least in part on an execution of a task on the first node (Wood, [Claim 1 - Executing the same benchmarks in a virtual environment/second node and collecting second traces of resource utilization metrics/second metric. Here ‘executing the same benchmarks’ is the task that is executed on the first node, thereby implying that the second metric on the second node is based on the execution of the similar task on the first node]);
generating a prediction model formed from the data record (Wood, [Claim 1 - Generating a first prediction model that maps a first selected set of the first traces of a selected one of the first resource utilization metrics to the second traces of resource utilization metrics; As mentioned above, the first traces and second traces comprise the ‘data record’]); 
generating a set of at least one forecasted task using at least the prediction model (Wood, [Col. 9, lines 7-10 - In Fig. 4, step 422, the prediction model is used to predict a resource usage of an application running in the virtual system once it migrates from the hardware system in which it natively resides and runs; Here the application running in the virtual system means user involvement, thereby implying generating a set of at least one forecasted task using the prediction model. The spec does not recite ‘forecasted task’. But claim 2 recites that it is user type. Therefore it is valid to interpret that running the application in the VM implies user involvement and that user/forecasted tasks were generated using the prediction model. Furthermore, since the claim does not recite how the ‘set of at least one forecasted task’ is generated using the prediction model, the citation is valid]);
Therefore it would have been obvious to a person of ordinary skill at the time of filing to incorporate the application resource usage prediction of Wood into the virtualized distributed environment of Aron, Lomelino for the benefit of predicting resource usage of applications running in a virtual environment that includes executing benchmarks in a native system and collecting first traces of resource utilization metrics, executing the same benchmarks in a virtual environment and collecting second traces of resource utilization metrics, generating a first prediction model that maps selected first traces to the second traces, generating a second prediction model that maps second selected first traces to the second traces, combining first and second application traces generated from running first and second applications on the native system, and predicting a combined resource usage of the first and second applications running in the virtual environment by applying the first and second prediction models to the combined application traces (Wood, Abstract).

As per claim 2, the rejection of claim 1 is incorporated, and Aron, Lomelino, Wood disclose sharing resources.
Lomelino further discloses,
wherein the separate task corresponds to a management task type and is scheduled for the execution at the first node (Lomelino, [0063 – Fig. 12 shows storage slice sharing, wherein in step 1305, the compute node/first node writes to the storage slice to which it is assigned]; [0063 – In Fig. 12, step 1315, on a PCIe fabric, a virtual function associated with the same PF/VF of the compute node/first node is assigned to the remote compute node/second node looking to share the data, thereby implying that the virtual function/separate task is a management type task scheduled to execute at the first node; Since the claim does not define ‘management type task’, it is valid to interpret performing sharing of data as the same]) and consumes computing resources at the second node (Lomelino, [0063 – In Fig. 12, step 1325, through a distributed software layer, the remote compute node/second node is informed of the storage slice location, identity, offset, and data length. The remote compute node accesses the data and once the data access is complete, it informs the originating compute node of the task completion in step 1335, thereby implying that the VF/separate task is a management type task scheduled to execute at the originating first node by helping the remote second node in accessing/sharing data, wherein the accessing is done by consuming resources at the second node; Since the claim does not define ‘separate task’ or recite if it’s a single task or a group of tasks, the citation is a valid interpretation]), 
Therefore it would have been obvious to a person of ordinary skill at the time of filing to incorporate the resource monitoring task of Lomelino into the virtualized, distributed environment of Aron, Wood for the benefit of for implementing instrumentation hooks to monitor, measure, and enforce performance metrics into the computer, memory, network and storage resources (Lomelino, 0024).
the set of at least one forecasted task corresponds to a user task type (Wood, [Col. 3, lines 64-67&Col. 4, lines 1-3 - As shown in Fig. 2 at the bottom, the predicted resource needs are the CPU requirement 220 of the VM guest domain 120 where the application/user-interaction is going to reside and execute and the CPU requirement 222 of the dom-0 130 which performs I/O processing/forecasted task on behalf of the VM guest domain 120 to facilitate the execution/user task of the application/user-interaction within the later; This implies that the set of at least one forecasted task corresponds to a user task type]).
Therefore it would have been obvious to a person of ordinary skill at the time of filing to incorporate the application resource usage prediction of Wood into the virtualized distributed environment of Aron, Lomelino for the benefit of using native application traces to predict virtualized application traces (Wood, Col. 2, lines 8-9).

As per claim 3, the rejection of claim 1 is incorporated, and Aron, Lomelino, Wood disclose resource consumption and prediction.
Lomelino further discloses,
selecting the separate task to be scheduled for execution (Lomelino, [0077 - In Fig. 16, step 1750, the process warns/separate task/management task an operator or a cluster management application of excessive delays; Since the claim does not define ‘separate task’, or its function, the generated warning is equivalent to the same. Furthermore, generating the particular warning for excessive delay implies ‘selecting the separate task’]) in response to a prediction that forecasted resource consumption by the set of at least one forecasted (Lomelino, [0077 – In Fig. 16, step 1730, the process predicts the expected time it would take for the job to complete on the cluster based on the job's statistics, available resources, and profiling results, implying user involvement; Here the job's statistics, available resources, and profiling results comprise ‘forecasted resource consumption’ and the calculation of job's statistics, available resources, and profiling results are ‘the set of at least one forecasted task’. Since the claim does not recite how ‘forecasted resource consumption’ is determined, the citation is a valid interpretation]) on the second node (Lomelino, [0077 – In Fig. 16, step 1710, a job/task is submitted into the cluster with job metadata. As the job gets executed on all cluster nodes of nodes, it is executed on the second node as well. Since the claim does not explicitly recite that the forecasted task]) is to exceed a resource consumption limit at a future time point or in a future time period (Lomelino, [0077 - In Fig. 16, step 1750, as the job gets executed on the cluster, the process monitors job progress and periodically assesses the completion time and matches it against the predicted job completion time. The process warns an operator of excessive delays; Here the excessive delay in job completion implies that resource consumption due to user activity/user tasks is very high and the system is slowing down. Since the claim does not recite how ‘resource consumption limit’ is determined, it is valid to interpret the ‘predicted job completion time’ as indicating the limit. This further implies that the ‘forecasted resource consumption’ by forecasted user task will exceed a resource consumption limit at a future time point]).  
Therefore it would have been obvious to a person of ordinary skill at the time of filing to incorporate the resource monitoring task of Lomelino into the virtualized, distributed environment of Aron, Wood for the benefit of for implementing instrumentation hooks to monitor, measure, and enforce performance metrics into the computer, memory, network and storage resources (Lomelino, 0024).

As per claim 4, the rejection of claim 1 is incorporated, and Aron, Lomelino, Wood disclose a prediction model and correlation.
Wood further discloses,
wherein the prediction model (Wood, [Col. 7, lines 37-39 - A prediction model is generated to map the native hardware system usage profile into a virtual one]) characterizes a (Wood, [Col. 9, lines 59-64 - To improve prediction accuracy when the prediction model is applied to data sets/record that correlate with the actual CPU utilization, statistically significant metrics from the list of metrics Mi are selected for actual use by the prediction model; Here CPU utilization is a system metric and calculation of CPU utilization is a management/background/separate task, thereby implying that the prediction model characterizes a correlation between the selected separate task with system metrics]);
Therefore it would have been obvious to a person of ordinary skill at the time of filing to incorporate the application resource usage prediction of Wood into the virtualized distributed environment of Aron, Lomelino for the benefit of  using native application traces to predict virtualized application traces (Wood, Col. 2, lines 8-9).

As per claim 5, the rejection of claim 1 is incorporated, and Aron further discloses,
the multiple storage devices that form the storage pool (Aron, [In Fig. 1, Storage Pool 160 shows local storage 122/124, networked storage 128, and cloud storage 126]) comprise a first local storage device on the first node (Aron, [In Fig. 1, local storage 122 on First node 100a]) and a second local storage device on the second node (Aron, [In Fig. 1, local storage 124 on Second node 100b]),
the first local storage device accessible by the second node through the storage pool (Aron, [Fig. 1]; [Col. 4, lines 17-19 – As per Fig. 1, local storage 122/124 that is within or directly attached to the server is managed as part of storage pool 160]), and the second local storage device accessible by the first node through the storage pool (Aron, [Col. 4, lines 22-27 – In Fig. 1, the collected storage devices, both local and networked, form storage pool 160. Virtual disks/vDisks are structured from the storage devices in storage pool 160. The term vDisk refers to the storage abstraction that is exposed by a Service VM to be used by a user VM, thereby allowing transparent access to the storage pool devices]; [Col. 18, lines 23-25 - Fig. 9 shows the shared vDisk scenario, in which vDisk 923 can be accessed by multiple user VMs 902a and 902b on different server nodes 900a and 900b respectively; These citations imply that the first local device can be accessed by the second node via the pool and the second local device can be accessed by the first node via the pool]).

As per claim 6, the rejection of claim 1 is incorporated, and Aron further discloses,
the separate task to be scheduled for execution on the distributed storage system (Aron, [Col. 5, lines 35-37 - The Service VM 110a directly performs data deduplication tasks when storing data within the storage devices]; [Col. 9, lines 51-53 - The Service VM includes a Distributed Configuration Database module 306 to handle an administrative task; The claim does not define ‘separate task’, its functions, or its characteristics. The claim does not recite if the ‘separate task’ is a single task or a group of tasks. Therefore the citations are valid interpretations and imply that the ‘separate task’ is scheduled to execute on the distributed system and is managed by the Service VM]) is managed by a virtualized controller entity (Aron, [Col. 4, lines 37-40 - As shown in Fig. 1, a special VM 110a/110b is used to manage storage and I/O activities. It is called a ‘Service VM’ or ‘Storage Controller’]; [Col. 2, lines 64-65 - The Service VM implements Storage Controller logic]; [Col. 3, lines 3-7 - The Service VM directly implements storage and I/O optimizations within the direct data access path. It also called the ‘Controller VM’]) that is instantiated as a virtual machine on the first node or the second node (Aron, [Col. 8, line 25, lines 28-30 - Fig. 3 shows the internal structures of a Service VM. The Service VMs run as virtual machines above hypervisors on the various nodes]).

As per claim 7, the rejection of claim 1 is incorporated, and Aron, Lomelino, Wood disclose correlation and metrics.
Wood further discloses,
wherein the separate task is selected based at least in part a correlation that has been determined between the separate task and at least one of the first metric (Wood, [Claim 1&Abstract - Executing the predetermined set of benchmarks in a native hardware system in which the application natively resides, and collecting first traces of resource utilization metrics]; [Col. 5, lines 1-4 - The benchmark suite includes three types of workload that cause a test system, hardware or virtual, to perform CPU-intensive computation/CPU/resource utilization, send and receive network packets, and read and write to disk, implying performing management/background/separate task; Since the claim does not define ‘separate task’, and if it is a single or group of tasks, the citation is a valid interpretation]; [Col. 9, lines 60-64 - To improve prediction accuracy, the prediction model is applied to data sets/record that correlate with actual CPU/resource utilization, statistically significant metrics from the list of metrics Mi are selected for actual use by the prediction model, thereby implying that the separate task is selected based on a correlation between the separate task and the first or second metric; Since the claim does not define ‘first metric’ or ‘second metric’, the citation is a valid interpretation]) or the second metric (Wood, [Claim 1 - Executing the predetermined set of benchmarks in the virtual environment]) by using at least the data record (Wood, [Col. 7, lines 3-4 - Table 2 shows a sample of platform profile of collected resource usage traces of the executed benchmark suite, thereby implying management/background tasks executed in the distributed environment]; [Col. 6, lines 5-9 - Within the native hardware system/first node, resource utilization traces of eleven different resource metrics related to CPU utilization, network activity, and disk I/O are gathered or collected. A list of these resource metrics is shown in Table 1, thereby implying the data record and its usage; Since the claim does not define ‘data record’ or its composition, the citation is a valid interpretation]), 
the correlation comprises at least one of a positive correlation or a negative correlation (Wood, [Col. 4, lines 4-6 - The CPU utilization of VM guest 120 is highly correlated and proportional to the native CPU usage profile of the application, implying same direction movement or a positive correlation]).
Therefore it would have been obvious to a person of ordinary skill at the time of filing to incorporate the application resource usage prediction of Wood into the virtualized distributed environment of Aron, Lomelino for the benefit of  using native application traces to predict virtualized application traces (Wood, Col. 2, lines 8-9).

As per Claim 8, it is similar to claim 1 and therefore the same
rejections are incorporated.

As per Claim 9, it is similar to claim 2 and therefore the same rejections are incorporated.

As per Claim 10, it is similar to claim 3 and therefore the same rejections are incorporated.



As per Claim 12, it is similar to claim 5 and therefore the same rejections are incorporated.

As per Claim 13, it is similar to claim 6 and therefore the same rejections are incorporated.

As per Claim 14, it is similar to claim 7 and therefore the same rejections are incorporated.

As per Claim 15, it is similar to claim 1 and therefore the same rejections are incorporated.

As per Claim 16, it is similar to claim 2 and therefore the same rejections are incorporated.

As per Claim 17, it is similar to claim 4 and therefore the same rejections are incorporated.

As per Claim 18, it is similar to claim 5 and therefore the same rejections are incorporated.



As per Claim 20, it is similar to claim 7 and therefore the same rejections are incorporated.

				Response to arguments
The Applicant's arguments filed on January 19, 2021 have been fully considered, but moot in view of the new ground of rejection.
	The amendments are clarified to overwhelm the prosecution process. In doing so, the amendments make assumptions and recite function that is not disclosed in the specification. They are extrapolated. Such recitations are incorrect, misleading and misrepresent the disclosure. Please see the 112(a) rejections.
	To expedite prosecution, when claims are amended, please clearly provide the relevant paragraph numbers from the specification.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARVIND TALUKDAR whose telephone number is (571)270-3177.  The examiner can normally be reached on M-F, 10 am-6pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Arvind Talukdar
Primary Examiner




/ARVIND TALUKDAR/Primary Examiner, Art Unit 2132